Title: From Benjamin Franklin to Lafayette, 18 January 1780
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, Jan, 18. 1780.
Being unavoidably detained from going to Versailles to Day as I intended, I must beg of you when you present those Officers to M. De Vergennes, to say for me what I should have said if I could have been present, that I have been made well acquainted with their great Merit and the high Reputation they have acquired in our Country by their Valour and their good Conduct; and that I am persuaded that if his Majesty should think fit to honour them with any Marks of his Favour in Consideration of their Services to the United States, it will be extreamly pleasing to the Congress, & to the People of America.
I am ever, with the greatest Esteem and Affection, Dear Sir, Your most obedient & most humble Servant,
B Franklin
M. le Marq. De la Fayette.
